Citation Nr: 1414898	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-19 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral foot dermatophytosis or pseudomonas aeruginosa.

2.  Entitlement to an evaluation in excess of 20 percent disabling for a low back strain prior to June 26, 2012 and in excess of 40 percent since June 26, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Milwaukee, Wisconsin that denied entitlement to an evaluation in excess of 20 percent disabling for a low back strain, and from an April 2008 rating decision of the RO in Sioux Falls, South Dakota that denied entitlement to service connection for bilateral foot dermatophytosis or pseudomonas aeruginosa.  In November 2007, jurisdiction was transferred from the RO in Milwaukee, Wisconsin, to Sioux Falls, South Dakota.  In August 2008, jurisdiction was then transferred to the RO in Des Moines, Iowa.

The claim was previously remanded by the Board in May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

IN a November 2013 report of contact it is indicated that the Veteran reported he reported that he recently received treatment for service-connected disability at the Dwight D. Eisenhower VA Medical Center in Leavenworth, Kansas.  A review of the claim file shows that there are no treatment records from that facility associated with the claim file.  Moreover, the most recent VA treatment records date to April 2010.  Therefore, it appears there are outstanding VA treatment records which must be obtained prior to deciding the claim.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding VA treatment records for the Veteran's back and/or feet from the VAMC in Leavenworth, Kansas.  All efforts to obtain these records must be clearly documented in the claim file.  If the records are unavailable it should be clearly noted in the file and the reason for unavailability should be noted.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



